Citation Nr: 0738643	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
residuals of a stress fracture of the right inferior pubic 
ramus from July 11, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 2003 to July 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for residuals of a 
stress fracture of the right inferior pubic ramus, effective 
July 11, 2003 (the date that entitlement first arose, based 
on the date of her separation from active duty).  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for the 
veteran's service-connected orthopedic disability for 
separate periods of time, from July 11, 2003, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2006, the veteran testified at a hearing held via 
video conference before he undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

In August 2006, the Board remanded the case to the RO for 
additional evidentiary development.  Following this 
development, the 10 percent initial evaluation for the 
disability at issue was confirmed in a June 2007 rating 
decision/supplemental statement of the case.  The case was 
returned to the Board in August 2007 and the veteran now 
continues her appeal.


FINDINGS OF FACT

From July 11, 2003 to the present, the residuals of the 
veteran's healed stress fracture of the right inferior pubic 
ramus are manifested by mild bone tenderness; the objective 
evidence does not demonstrate that her subjective complaints 
of right hip pain are residual to her healed right inferior 
pubic ramus stress fracture.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for residuals of a stress fracture of the right 
inferior pubic ramus, for the period from June 11, 2003 to 
the present, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007.) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in letters dated August 2006, and November 
2006, the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate her claim 
for a higher initial evaluation for her right pubic ramus 
fracture residuals, as well as what information and evidence 
must be submitted by her, what information and evidence would 
be obtained by VA, and the need for the appellant to advise 
VA of and to submit any further evidence that is relevant to 
the claim.  A March 2006 letter, as well as the August 2006 
RO letter, informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the June 2007 supplemental statement of the case 
reflects readjudication of the claims.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007);  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service VA and private medical 
records dated 2003 - 2005, as well as VA examination reports 
dated 2003 - 2007.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various RO correspondence 
identified above, the appellant has been notified and made 
aware of the evidence needed to substantiate her claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or in the content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background and Analysis

By rating decision of March 2004, the veteran was granted 
service connection and a 10 percent evaluation for residuals 
of a stress fracture of the right inferior pubic ramus (an 
area of the pelvic bone) effective July 11, 2003.  This 
disability is analogously rated under the criteria for 
impairment of the femur, contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, which provides for the following:

5255  Femur, impairment of:
% 
ratin
g
Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or 
oblique fracture)
80
With nonunion, without loose motion, 
weightbearing preserved with aid of brace
60
Fracture of surgical neck of, with false joint
60
Malunion of:

With marked knee or hip disability
30
With moderate knee or hip disability
20
With slight knee or hip disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

A December 2003 VA examination shows that mild pubic rami 
tenderness was observed, bilaterally.  X-rays of her pelvis 
revealed no fractures.  A January 2004 bone scan of her 
pelvis was negative for abnormal uptakes or other bony 
abnormalities.  The impression was healed right inferior 
pubic ramus stress fracture.  The examiner stated that there 
was no objective evidence of non-healing of the service-
connected stress fracture or disabling residuals related to 
this injury.

Evidence pertinent to the appellate period at issue includes 
VA and private medical reports dated 2003 - 2005, which note 
that the veteran had a history of stress fracture of her 
right pubic ramus and show that the veteran had treatment for 
complaints of right hip pain and also pain in her ischial 
ramus bone.

At a May 2005 RO hearing, and at a videoconference hearing 
conducted before the undersigned Acting Veterans Law Judge in 
May 2006, the veteran testified, in pertinent part, that she 
experienced constant pain in her right hip that affected her 
ability to engage in physical or work-related activities, 
which she believed was a residual of her old stress fracture 
of her right inferior pubic ramus from service.  She 
contended that there must be some etiological relationship 
between her right hip pain and her old fracture due to their 
close anatomical proximity to each other and shared linkages 
in the musculature of her pelvis and hip.

In the report of an August 2005 VA examination, the reviewing 
physician presented the following commentary:

"X-rays of (the veteran's) pelvis showed no 
fractures (in December 2003).  Therefore, her 
previous stress fracture (of her right inferior 
pubic ramus) had completely healed and unless she 
has reinjured herself, there is (sic) no residual 
hip or pelvic abnormalities that should be causing 
the (veteran) any symptoms.  (T)here is no 
evidence of stress fracture of the inferior pubic 
ramus and therefore, no residual disability from 
that service-connected injury."

The report of a January 2007 VA examination shows that the 
examining orthopedic physician had reviewed the veteran's 
pertinent medical history contained in her claims file prior 
to conducting the clinical evaluation.  The examiner noted 
the veteran's prior history of stress fracture of her right 
inferior pubic ramus and her current complaints of persistent 
right hip pain that, according to the veteran, began 
occurring shortly after the fracture injury.  Following 
physical examination, the examiner diagnosed the veteran with 
a healed stress fracture of the right pubic ramus and right 
hip strain.  In his commentary, the examiner objectively 
disassociated these two aforementioned diagnoses, opining 
that "any relationship of (the veteran's) right hip strain 
to her pubic ramus fracture is speculative."

The Board has considered the aforementioned evidence and 
concludes that the weight of the clinical evidence is against 
finding that the veteran's subjective complaints of right hip 
pain due to right hip strain are representative of a chronic 
disabling residual of her service-connected stress fracture 
of the right inferior pubic ramus.  All objective evidence 
associated with the record shows no relationship between the 
two diagnoses.  While the veteran asserts that there exists a 
nexus between her right hip pain with her right pubic ramus 
fracture based on her knowledge of medicine and her own 
personal medical history, the Board notes that there are no 
indications in the record that the veteran has received 
formal medical training and certification.  She thus lacks 
the requisite professional qualifications to make diagnoses 
or present commentary and opinion on matters regarding their 
etiology and causation.  Her statements in this regard are 
therefore not entitled to be accorded any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Therefore, in view of the foregoing discussion, the Board 
finds that the only disabling residual shown in the clinical 
evidence to have been linked to the veteran's service-
connected pubic ramus fracture is mild pubic rami tenderness, 
as noted on VA examination in December 2003.  Applying this 
finding to Diagnostic Code 5255, the Board finds that the 
veteran's service-connected symptomatology more closely 
approximates the level of impairment contemplated in the 
criteria for a 10 percent evaluation for slight hip 
disability for the period from July 11, 2003 to the present.  
The evidence does not indicate that this pubic rami 
tenderness is productive of (or otherwise more closely 
approximates) the criteria for moderate hip impairment that 
would warrant the assignment of a 20 percent evaluation.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The medical 
evidence is against the claim for increase, and the veteran's 
appeal is thus denied.


ORDER

An initial evaluation greater than 10 percent for residuals 
of a stress fracture of the right inferior pubic ramus, for 
the period from July 11, 2003 to the present, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


